            Case 1:20-cv-04900-VEC Document 5 Filed                 06/29/20
                                                                  USDC SDNY Page 1 of 2
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
UNITED STATES DISTRICT COURT                                      DATE FILED: 6/29/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 PAUL RATJE,                                                    :
                                                                :
                                              Plaintiff,        :
                                                                :     20-CV-4900 (VEC)
                            -against-                           :
                                                                :          ORDER
                                                                :
 GANNETT SATELLITE INFORMATION                                  :
 NETWORK, LLC,                                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, District Judge:

       This case, involving claims under the Copyright Act, 17 U.S.C. § 101 et seq., has been

assigned to this Court for all purposes. In the Court’s experience, cases involving copyright

claims often benefit from early resolution.

       To that end, prior to a Rule 16(b) case management conference, the Court is referring this

case to Magistrate Judge Ona T. Wang for a settlement conference. No later than one week after

the conclusion of settlement efforts in this case, the parties are directed to notify the Court

whether they successfully resolved the case without need for further litigation.

       To facilitate prompt settlement, the Court ORDERS:

       1. Plaintiff to file proof of service no more than three days after service has been

           effected.

       2. Plaintiff to file the AO 121 Copyright Form no later than three days after service has

           been effected.

       3. Plaintiff to produce to Defendant(s), by the earlier of 1) 14 days after service of

           process or 2) three business days in advance of any mediation session, copies of

           records sufficient to show the royalty paid the last three times the picture that is at
        Case 1:20-cv-04900-VEC Document 5 Filed 06/29/20 Page 2 of 2



         issue in this case was licensed, as well as the number of times the picture was

         licensed in the last five years; if the picture at issue has never been licensed, Plaintiff

         must expressly certify that fact to Defendant(s) as part of Plaintiff’s production.

      4. Defendant(s) to file a notice of appearance within 14 days of the service of process.

         Upon a Defendant’s timely filing of a notice of appearance, the deadline for that

         Defendant to answer or otherwise respond to the Complaint shall be extended until 30

         days after the settlement conference. If Plaintiff has effected service on a Defendant,

         and that Defendant has failed to appear in the case or respond to the Complaint,

         Plaintiff must move for a default judgment against that Defendant in accordance with

         this Court’s Individual Practices no later than 45 days after the date of the service of

         the Complaint.




SO ORDERED.

                                                     _________________________________
Date: June 29, 2020                                        VALERIE CAPRONI
      New York, NY                                       United States District Judge




                                                 2
